Opinion issued August 28, 2006







     














In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00731-CV 




IN RE DOUGLAS A. TERRY, D.D.S., DOUGLAS A. TERRY, D.D.S., INC.,
AND DOUGLAS A. TERRY ENTERPRISES, INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators, Douglas A. Terry, D.D.S., Douglas A. Terry, D.D.S., Inc., and
Douglas A. Terry Enterprises, Inc., have filed a petition for a writ of mandamus
asking this Court to direct respondent
 to vacate his order of July 21, 2006, to direct
respondent to dismiss with prejudice all claims by the real parties in interest, John
Christian Schiro, D.D.S., and Schiro-Kline, L.L.P., and to direct respondent to assess
attorneys fees and costs against the real parties in interest.
          We deny the petition for writ of mandamus. 
PER CURIAM
          Panel consists of Justices Keyes, Alcala, and Bland.